DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 15 March 2022 have been entered and overcome the objections to the specification and the drawings cited in the previous office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon (US 2018/0358520).
Regarding independent claim 17, Moon teaches a backlight unit comprising a light emitting diode (Fig. 1, Element 100) comprising a circuit board (Fig. 8b, Element 320); at least one light emitting diode chip (Fig. 1b, Element 10) disposed on the circuit board (320), the light emitting diode chip (10) comprising a substrate (Fig. 7b, Element 11); a light emitting structure disposed under the substrate and including a first conductivity type semiconductor layer (Fig. 7b, Element 12) and a second conductivity type semiconductor layer (Fig. 7b, Element 14); a transparent electrode layer (Fig. 7b, Element 16b) disposed on a lower surface of the light emitting structure; a first electrode pad (Fig. 7b, Element 17a) electrically connected to the first conductivity type semiconductor layer (12) of the light emitting structure; and a second electrode pad (Fig. 7b, Element 17b) electrically connected to the second conductivity type semiconductor layer (14) of the light emitting structure; a reflective layer (Fig. 7b, Element 15b) covering at least part of the lower surface of the light emitting structure; a light transmitting resin (Fig. 2b, Element 110) surrounding the light emitting diode chip on the circuit board (320); and an optical member (Fig. 8a, Elements 310/315) disposed on the light emitting diode and overlapping the light emitting diode (100).
Regarding claim 18, Moon teaches the optical member (315) comprising at least one of a diffusion sheet, a quantum dot sheet, a reflective film, a phosphor sheet, a prism sheet, a brightness enhancement film, and a dual brightness enhancement film (¶ [0122]).
Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
Claims 19-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 21, the closest prior art of record, Moon (US 2018/0358520), neither shows or suggests a light emitting diode comprising, in addition to other limitations of the claim, at least one light emitting diode chip disposed on a circuit board; and a dam disposed on the circuit board to surround the light emitting diode chip while being spaced apart from a side surface of the light emitting diode chip, wherein the dam has a portion having a curved shape.
Due to their dependencies upon independent claim 1, claims 2-12 and 14-16 are also allowable.
Regarding claim 19, the closest prior art of record, Moon (US 2018/0358520), neither shows or suggests a light emitting diode comprising, in addition to other limitations of the claim, a sealing member disposed between the light emitting diode and the optical member and comprising a light transmitting resin.
Due to its dependency upon claim 19, claim 20 is also allowable.
Response to Arguments
Applicant's arguments filed 15 March 2022, in regards to independent claim 17, have been fully considered but they are not persuasive.
In response to applicant’s argument that the optical sheets of Moon do not overlap the light emitting device package, the Examiner interprets the optical sheets of Moon to include the combination of Elements 310 and 315. Figure 8b of Moon shows the light guide plate (310), which is part of the optical sheets, overlapping the light emitting device package (100).  The Examiner also notes that applicant discloses the optical member may be a light guide plate (¶ [0234]).  Thus, Moon teaches an optical member overlapping the light emitting diode as recited in claim 17 of the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        6 June 2022